DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 8-12 directed to invention non-elected without traverse on 8/9/21.  Accordingly, claims 8-12 have been cancelled.
Claims 1-7 are allowed.
This notice of allowance is responsive to applicant’s amendment filed on 2/14/2022.  The remark, page 6, filed therein has overcome the previous double patenting rejection and the terminal disclaimer has been filed and approved by the office on 2/14/2022.  Therefore, the previous double patenting rejections have been withdrawn.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including wherein an ultrasonic transducer assembly is rotatably supported within a housing; a motor within the housing, wherein the motor is configured to selectively apply a rotary motion to the ultrasonic transducer assembly; an outer sheath coupled to the housing, wherein the outer sheath comprises a distal tip portion defining a tip cavity; and a blade operably .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/VI X NGUYEN/Primary Examiner, Art Unit 3771